OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                AUSTIN
 GROVER    SELLERS
AllORNEY    GENERAL




Honorable A. 2. Dribble
county Attornag, Ml118 County
~Oldthwafte, 78XaSJ




                                                   Ournan&Dollar8,




                                          O-t84    citil   St8tPt.88,




               "'Iaoountie8 having 88sa88ed Valuation of more
       than Four Millfon Plvs HundraidThousand an4 01~8
       Dollars      pgOO,Og     and 188a than nix MflZLoa
       DOlla                     U43h SOE&8SiOIiOZ 8hall I'+
       oeivs rite iiOl&s      4 5 1 per day ior each day 88rte4
       a8 ooami8f1iom?kr,  sub a like amOUnt w&en aoting a8
       sx-ofiioto road superintendent in hL Comati8rionor~~
       Praotnot, provided In no metit shall his total o08-
       pansatlon exoeedwTwelve Hundamd Dollars ($1206) in
       any one year,...
Hoti.A. T. Prfbbla, Page 2


            It will ba note4 that the foragoing otatuto
Rpaolfloa~y    provibe8   that the ralarg or ooapszmatlon   o?,
aaoh oounty aawni88ionar,     in aountie8 harIng an a88oaad
valuation of 188s than $&,500,080.00, ehall bo #5.00 per
day for eaoh dry 88rt8d a8 omnala8lonar,     and 8 like   arPou&
when aoting a8 ax-oiilolo road ~up~lntandent in hi8
0Omnl881ona?“&! Frooinot,    protiding ln a0 8TMt   ailallthr
tolml scenpan8ationarare MOO.00 b say 0e1*yaaz. Zhi8
atatiataslt308peOifiWdiy      provi4w3 that tha 8alary or we
pea8atiOIi  fOP 8aOh OOd8e1OWZ      ii-i
                                       OOWtiO~ hMtn4 I8888M4'
raluetlaa of mere than $~,500,000.008~4 1088 than $6,GO0,000.00,
8aOh 8OPnt$’ 8O~i88iOMF     rhau.         iOWiT8        08 OOkU&WWtioS        $5.00
JJOXda3 t@ a8Uh day 88ZV6& 88 ~QSid8fdOl&W, Uk4 a lihe 8MOUUt
when aoting a8 ar-ofri0i0 road 8uparintuinbant in his &SSd8-
81QJld8   F’MOtiOt   &WOVidill8     ill    ll0   OTmt     8hdl   hi8   tOta     OOQ-
pwaticn    ueoed $1200.00~Ln asp one fear.